Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.  Claims 19-23 are pending.  Claims 1-18 have been canceled.

The replacement drawing sheet filed 6/29/22 is approved.

It is not clear why applicant felt the need to file a substitute specification to add a one refence number but nonetheless the substitute specification filed 6/26/22 has been entered.  The examiner suggests Applicant’s representatives review 37 CFR 1.121, particularly 1.121(b)(1).  A substitute specification generally is only required when  where the number or nature of the amendments render it difficult to consider the application or arrange for printing (37 C.F.R. 1.125).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al. as provided above further in view of U.S. 2005/0076611 to Crawford.
Note the embodiments of figures 4A-5B of Morse which provides building structure (walls) comprised of panels 400/500 each comprising a fiber reinforced cement layer 402/502 with a foam insulating inner layer.404/504 covering the entire back side thereof.  Paragraph [0032] recites that the substrate of the invention may be any fiber-cement composition and incorporates several examples by reference.  At least U.S. Patent 6,030,447, incorporated by reference indicates the reinforcing material may be fiberglass.  As the layer 502 is reinforced with the same material [fiberglass] it is considered to perform the same function of high strength and configured to be the principal load carrying member of the layer.  The load applicant is referencing is the weight of the panel. The entire purpose of adding reinforcing materials to cementatious products is that cementatious products while notoriously strong in compression are extremely weak in tension.  Reinforcing is added to be the principal-load carrying member of tensile and bending loads from the weight of the panel to prevent cracking and failure.  The fiberglass reinforcement of Morse et al. would be the principal load carrying member of the middle layer as the primary loads on the panel when in use would be tensile loads from its own weight.  The cement layer inherently forms a matrix which holds the reinforcing at fixed locations and orientations.  Paragraph [0047] recites that the cement substrate may have any of a variety of surface patterns or texture such as stucco which would meet the limitation of a veneer layer.
Paragraph [0034] recites that foam of the invention may be any of a variety of foams including polyurethanes. Paragraph [0048] indicates that the foam 404 can be poured directly onto the layer 402 to bond thereto without the use of adhesives.  This is considered to meet the chemically bonded without further adhesives or chemical bonding limitation of claim 17.
Morse fails to provide the foam insulating inner layer is comprised of a two-part rigid urethane pour foam [cl. 2] having a uniform thickness with an insulation factor greater than or equal to R7 and less than or equal to R21.
Mullet teaches that at the time of the invention it was known to use two-part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives [0041]. Paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21.
There would have been no unexpected or unpredictable results obtained in providing the claimed two-part urethane foam in the claimed R values when considering the teachings of Morse and Mullet.
Morse as modified by Mullet above provides each of the elements of the claims except Morse fails to provide a sealing compound applied to seems between adjacent wall panels [cl .19] and a veneer layer [cl. 20].
Crawford paragraph [0052] teaches that at the time of the effective filing date of the invention it was known that a mesh tape embedded in a waterproof adhesive media such as WP-6000 could be applied over the seams of cement/foam panels and Crawford paragraph [0053] teaches that at the time of the effective filing date of the invention it was known that a cementitious finish coat or “veneer layer” can be applied to cement layer to provide a waterproof finished exterior wall facing.  
It would have been obvious to one having ordinary skill in the art at the time of the invention that the outer side of the cement layer of the panels of Morse could have the seams of adjacent panel perimeter edges covered with a weatherproof tape embedded in a waterproof adhesive media or “sealing compound” and then covered with a finish layer as taught by Crawford. There would have been no unexpected unpredictable results obtained in sealing the outer side to prevent water intrusion and as noted above Morse suggests adding a finish layer.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al. and U.S. 2005/0076611 to Crawford as provided above, further in view of U.S. Patent 6,240,291 to Holzkaemper at al.
The combination of Morse, Mullet and Crawford as outlined above provides each of the elements of the claim except that the veneer layer comprises brick, stone, tile or engineered stone.
Holzkaemper teaches that at the time of the invention it was know to provide a composite panel of building structure (wall) with a  plurality of facing elements such as brick slices 5 embedded in an outer cementitious layer 3.
It would have been obvious at the time of the invention that the outer cementitious coat layer discussed in paragraph [0053] of Crawford could have been provided with thin brick facing elements as taught by Holzkaemper as matter of design to simulate a finished brick wall. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing a finished look simulating a brick wall.

Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Applicants argument that neither Morse, Mullet not Crawford disclose a building structure comprised of a plurality of wall panels is not persuasive.  Morse is the base refence of the rejections and clearly provides a plurality of panels 400 forming building structure (a wall) in the embodiment of Figures 4A/B and a plurality of panels 500 forming a building structure (a wall) in the embodiment of Figures 5A/B.  Further, Mullet provides a plurality of wall panels 10 forming a building structure [Fig. 1] and Crawford discloses a plurality of wall panels 10 forming a building structure (a wall).  So not only does the Morse base reference of the rejection provide a plurality of panels but each of the secondary refences also provide a plurality of wall panels.
In response to applicant's argument that Morse lacks the sealing compound of claim 19, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Crawford has been relied upon for the teaching of a waterproof adhesive media considered to meet the limitation of the sealing compound of the claims.  As discussed in [0052] of Crawford the adhesive media is waterproof and provides a vapor barrier thus it is considered to provide an air and water barrier..
Similarly, with respect to the argument that neither Morse, Mullet or Crawford discloses a veneer layer one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Crawford has been relied upon for teaching a finish coat 51 which may troweled or floated on the outside the panels to provide an insulated, waterproof wall surface [0053]/Fig. 9.  This coating 51 is considered to meet the broadest reasonable interpretation of “a veneer layer” as it provides a thin protective outer layer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See teachings of some known panels with brick, tile or stone veneer layers on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636